Citation Nr: 0516344	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disabilities as 
a result of medical treatment by the Department of Veterans 
Affairs in April-May 2000, to include residuals of a 
staphylococcus infection, claimed as shortness of breath, 
muscle loss of the upper extremities, a ventral hernia, and 
necessity to limit activities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to January 
1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2002 by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On April 25, 2005, the veteran and his wife appeared and 
testified at a hearing before the undersigned acting Veterans 
Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC.  Therefore, as the 
veteran filed his claim subsequent to October 1, 1997, the 
amendments apply to his claim.  

The record reveals that the veteran underwent a re-do 
coronary artery bypass graft (CABG) surgery on March, 28, 
2000, at the VA Medical Center (VAMC) in Charleston, South 
Carolina.  After being discharged to his home on April 14, 
2000, he was re-admitted to that VA facility on April 22, 
2000, with an admission diagnosis of sternal wound infection 
with probable mediastinitis, the presence of which was 
confirmed during hospitalization.  Subsequent VA treatment 
records show that the veteran had had a staphylococcus aureus 
infection which required reopening of the sternal wound and 
debridement.  His treatment included antibiotic therapy.

The veteran and his representative have contended that he 
currently has additional disabilities which are etiologically 
related to the staphylococcus aureus infection which he had a 
post-operative complication of the CABG surgery in March 
2000.  They allege that the veteran developed this infection 
while he was a patient in the Intensive Care Unit (ICU) of 
the Charleston VAMC during the post-operative period March 28 
to April 14, 2000, and that carelessness or negligence by the 
ICU nurses permitted him to suffer the infection.  In support 
of his claim, the veteran has submitted a statement by 
another veteran, who stated as follows: he was a patient at 
the VAMC Charleston in April 2000; he underwent heart surgery 
and was a patient in the ICU; and he, too, developed a staph 
infection.  This other veteran has also stated that, later in 
2000, when he was being examined by a female physician for 
rating purposes at another VAMC in South Carolina, he told 
her about his staph infection and she said, "Oh, you're one 
of those" and told him that it had been discovered that had 
been a "bug" or bacteria in the VAMC Charleston ICU and it 
was likely that such was transmitted to him by the ICU 
nurses.  At the April 2005 hearing, the veteran's wife 
testified that she had found out that there were a total of 
four veterans, including the appellant, who developed staph 
infections while patients in the VAMC Charleston ICU at 
approximately the same time.

The Board finds that any determination by VA that VA nurses 
in the VAMC Charleston ICU communicated staphylococcus aureus 
to patients at approximately the period of time in which the 
veteran developed such a post-operative infection would be 
pertinent to his claim under 38 U.S.C.A. § 1151 and that VA's 
duty to assist pursuant to the VCAA requires an attempt to 
find out if in fact there was such a determination, and this 
case will be remanded for that purpose.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should contact the Director 
of the VAMC in Charleston, South 
Carolina, and request that he or she 
report whether there was an investigation 
or inquiry as the cause or causes of 
staphylococcus infections in veterans who 
were patients in the ICU of that facility 
during the period from March to April 
2000, or whether there is any official VA 
report on that question which was 
compiled by the VAMC or by another office 
of the Veterans Health Administration 
(VHA).  If there was such a report by an 
investigator for the VAMC or by another 
office of VHA, then the AMC should 
request that the VAMC Director provide a 
copy (redacted in accordance with the 
Privacy Act, if necessary.)

2.  In the event that the AMC receives 
information from the VAMC Director or 
from another office of VHA which 
implicates VA employees of the VAMC 
Charleston, South Carolina, in 
transmission of staphylococcus aureus to 
one or more veterans in 2000 who were 
patients in the ICU, then the AMC should 
request that the VAMC provide the 
veteran's complete hospital chart or a 
copy of same and refer the chart to a 
physician who is a specialist in 
infectious diseases along with the report 
received from the VAMC Director or the 
VHA.  The infectious disease specialist 
should be asked to respond to the 
following question: Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that the 
cause of the staphylococcus aureus 
infection suffered by the veteran in 
April 2000 was due to negligence, 
carelessness, error in judgment, lack of 
proper skill or other fault by nurses in 
the ICU of the VAMC, by the VAMC 
housekeeping staff, or by other VAMC 
employees?  A rationale for the opinion 
expressed must be provided.

3.  If and only if the reviewing 
infectious disease specialist reports 
that there was VA fault in the veteran's 
developing/contracting a staphylococcus 
aureus infection during VA medical 
treatment in 2000, then the AMC should 
arrange for the veteran to be examined by 
a physician with appropriate training and 
expertise to determine whether the 
veteran currently has any residual 
disability(ies) related to such 
infection.  Specifically, the AMC should 
request that the examiner make findings 
as to whether the veteran currently has 
shortness of breath, muscle loss of the 
upper extremities, a ventral hernia, or 
some other disability as a result or 
results of the infection which he 
suffered in 2000.

4.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




